Title: To James Madison from John McKinney, 13 May 1807
From: McKinney, John
To: Madison, James



Sir
Alexandria May 13th, 1807

The Office of Surveyor of this port having become vacant by the Death of Mr. Hugh West, I have applyed for the appointment & trust I shall be excus’d for respectfully requesting your Aid in the application.  I beg leave to state that I have acted in the capacity of Weigher & Measurer of this port for three years & venture to assert that the duties of those appointments have been faithfully perform’d.  That of Measurer will cease so soon as the Duty on Salt is discontinued & the emoluments of Weigher only, will be very small indeed.  I have the honor to be Sir yr. Obt. St.

John McKinney

